Citation Nr: 1601990	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  12-00 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a headache disorder.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, and anxiety disorder due to military sexual trauma.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1989 to August 1993 and from March 1996 to July 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2015.  A transcript of that hearing is of record.

The record was held open for a period of 60 days to afford the Veteran an opportunity to submit additional evidence as she reported that she was to undergo a head CT later in October 2015.  However, as of the date of this decision, no additional evidence has been received, and there is no indication that the Veteran underwent the CT as was reportedly scheduled.

The issues of entitlement to service connection for a psychiatric disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's headache disorder was not present during service, has not been continuously present since service, and did not manifest within one year of her separation from service.
CONCLUSION OF LAW

The criteria for service connection for a headache disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), private treatment records, and VA treatment records have all been obtained.  The Veteran also had the opportunity to testify at a hearing before the Board.

The Veteran was also provided a VA examination and an additional VA medical opinion was obtained (the reports of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of the examination conducted or the medical opinion obtained during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Veteran seeks service connection for a headache disorder, which she contends was incurred during her active service.  Specifically, she asserts that she was involved in a motor vehicle accident, which resulted in head trauma and subsequent headaches.  She filed her claim for service connection in December 2007.

STRs confirm that the Veteran was involved in a motor vehicle accident in December 1989.  At that time, she reported striking her head in the accident, but her only complaints were of mid back pain.  The Veteran testified at a Board hearing in October 2014 that she experienced headaches periodically following the motor vehicle accident, but at her separation examinations in July 1993 and July 1996, she specifically denied having then, or having ever had, any severe or frequent headaches.  In addition, neurological examinations at those times were both normal.  Moreover, STRs do not document any complaints of, or treatment for, headaches.  Of note, on the medical history survey completed in conjunction with her separation physical, the Veteran specifically reported having experienced at multiple medical problems including ear, nose or throat trouble, hay fever, broken bones, recurrent back pain, foot trouble, hearing loss, leg cramps, and frequent indigestion.  These notations suggest that the Veteran took time to review the medical history surveys and that had she been experiencing headaches symptoms as she now alleges, she would have noted it on these forms.  Significantly, these denials were made seven years after her motor vehicle accident.

The medical records show that the Veteran occasionally reported having headaches in July 2010, March 2008, May 2008, and December 2008.  However, the medical records do not document any later headache complaints or treatment.  Of note, she denied having headaches in December 2011, February 2013, and July 2013.  Thus, the first headache complaints contained in the record are more than 14 years after her separation from active service, and nearly two decades removed from her in-service motor vehicle accident.

The Veteran was afforded a VA examination in April 2015.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner opined that the Veteran's headaches were less likely than not incurred in or caused by her active service.  The examiner noted that while head concussions were associated with headaches, the Veteran's medical records did not contain documentation of a head concussion during her active service.

In May 2015, a different VA examiner reviewed the Veteran's claims file and opined that the Veteran's headaches were less likely than not incurred in or caused by the Veteran's active service.  The examiner noted that the Veteran's STRs were silent regarding any complaints of headaches.  The examiner also noted that the Veteran was not diagnosed with a traumatic brain injury or headaches.  The examiner concluded that there was no evidence in the available records that supported a nexus between the Veteran's motor vehicle accident and her reported symptoms.  The examiner noted that the VA criteria for traumatic brain injury required that symptoms must begin within close temporal proximity to the traumatic event and that the first documentation of symptoms did not occur until many years later.

At her Board hearing in October 2015, the Veteran reported that her headaches started after her motor vehicle accident, but she felt at the time that they were not significant.  She further reported that now her headaches are quite severe and interfere with her ability to work.  She also reported that she did not seek any treatment for headaches while in service.

STR shows that while the Veteran was seen for various health complaints, the medical evidence does not document any type of treatment or complaints of headache during service or within one year of separation from service.  In addition, STRs show that on multiple examinations, the Veteran had normal neurological examinations.  Furthermore, the Veteran specifically denied having headaches on multiple medical history reports.  The Veteran is competent, of course, to state that she experienced headaches either in service.  However, the credibility of such an assertion is directly undermined by the fact that she explicitly denied having headaches at both of separation examinations in July 1993 and July 1996, while reporting other health symptomatology at that time.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  Moreover, and of equal import, the Veteran's treatment record shows that she last complained of having headaches in December 2008 and denied having headaches most recently in July 2013.

Consideration has been given to the Veteran's assertion that her headache disorder was incurred in or caused by her active service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of a headache disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Headache disorders are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations that include objective medical testing such as CTs and MRIs to properly assess and diagnose this disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of a headache disorder, she has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that she has received any special training or acquired any medical expertise in evaluating headache disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Based on the Veteran's statements, several VA examinations were provided, but neither examiner found that it was at least as likely as not (50 percent or greater) that the Veteran had a headache disorder that either began during or was otherwise caused by her military service.  These opinions were supported by complete rationales that were grounded in the evidence of record, and they have not been undermined or questioned by the evidence of record.  As such, the medical opinions are afforded great weight. 

As described, the criteria for service connection have not been met for a headache disorder.  Therefore, the claim is denied. 


ORDER

Service connection for a headache disorder is denied.



REMAND

The Veteran contends that she has developed a psychiatric disorder as a result of her best friend being sexually assaulted by a recruiting officer and her feeling responsible.  See October 2015 Board hearing testimony.  The record contains the Veteran's journal entries from the time of the assault, and a statement from her friend detailing the sexual assault.

The Veteran's treatment records show that she has been diagnosed with PTSD, depressive disorder, and anxiety disorder.  However, the record does not contain a physician statement addressing the etiology of the psychiatric disorders.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, a medical opinion is necessary to adjudicate the service connection claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination, with a psychiatrist or psychologist.  The examiner should diagnose any current Axis-I psychiatric disability, and then should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that any current psychiatric disability began during or was otherwise caused by the Veteran's active service.  Why or why not? 

If PTSD is diagnosed, the examiner should identify the stressor that the diagnosis is predicated on.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


